Citation Nr: 0633344	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to special monthly pension based on the need 
for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the veteran's claims.  This decision was 
confirmed and continued by a rating decision issued in June 
2004.  In August 2005, the veteran testified before the 
undersigned at a personal hearing conducted at the RO.  The 
case is now before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has contended that his diagnosed multiple 
sclerosis is related to an episode of mononucleosis he 
experienced in service.  The service medical records do show 
that he was treated for a viral syndrome, rule out 
mononucleosis, in February 1975.  The record contains 
opinions from private physician's assistants, as well as from 
his treating neurologist, that indicated that his diagnosed 
multiple sclerosis and Epstein-Barr virus were possibly 
related to a respiratory viral infection experienced in 
service in February 1975 (which may have been mononucleosis).  
These opinions are too speculative in nature and provide an 
insufficient basis on which to award service connection; 
however, they do indicate that his current disabilities may 
be associated with his military service.  Because there is no 
definitive opinion of record, the Board finds that these 
opinions indicate the need for a comprehensive VA examination 
with an etiological opinion.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The veteran has also claimed that he needs the regular 
assistance of another person in order to inject himself with 
the medications that he needs to treat his multiple 
sclerosis.  He currently must drive himself to the doctor 
every other day for these injections.  However, a review of 
the record does not show any objective opinion as to whether 
regular aid and attendance is necessary.  Such an opinion 
must be obtained prior to a final decision of the veteran's 
claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claims for service connection and special 
monthly pension, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned of service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the CAVC 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar.3, 
2006).

2.  The veteran must be afforded a 
complete VA neurological evaluation.  The 
claims folder, to include the service 
medical records, must be provided to the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must provide definitive diagnoses 
for the veteran's current disabilities, 
that is, whether Epstein-Barr virus and 
multiple sclerosis are currently present.  
The examiner must render an opinion as to 
whether it is at least likely as not that 
these diagnosed disorders are 
etiologically related to service, 
including the inservice treatment for a 
viral syndrome.  All indicated special 
studies deemed necessary must be 
conducted.  The examiner must provide a 
complete rationale for the opinions 
expressed.

The veteran must be informed of the 
importance of reporting to the scheduled 
VA examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2006).

3.  The veteran must be afforded a 
complete VA aid and attendance 
examination.  The claims folder, to 
include the service medical records, must 
be provided to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner must render an 
opinion as to whether the veteran requires 
the regular aid and attendance of another, 
or whether he is housebound by his 
disabilities.  All indicated special 
studies deemed necessary must be 
conducted.  The examiner must provide a 
complete rationale for the opinions 
expressed.

The veteran must be informed of the 
importance of reporting to the scheduled 
VA examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2006).

4.  Once the above-requested development 
has been completed, the claims for service 
connection for Epstein-Barr virus and 
multiple sclerosis, and the claim for 
entitlement to special monthly pension 
based on the need for aid and attendance 
or at the housebound rate must be 
readjudicated.  If the decisions remain 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


